Title: From Thomas Jefferson to Archibald Robertson, 4 October 1824
From: Jefferson, Thomas
To: Robertson, Archibald


Dear Sir
Monticello
Oct. 4. 24.
I recieved in due time your letter of Sep. 16. covering my accounts with you to Aug. 16. last past, and having delivered over to my Grandson Th:J. Randolph the management of all my affairs and the latter part of these dealings having been since he undertook the management and within his knolege only, I sent him the papers for his examination. his business prevented his returning them to me till yesterday, and I now return the new bond executed as prepared by yourself. he will always confer with you on he subject of paiment were it possible to sell property for any thing like it’s reasonable value  it should be done instantly but to do that for half or a third of it’s fair value is doubling or trebling the debt. the hope of better times bringing purchasers at fair prices to market is the only motive for wishing delay. in this hope alone it is asked, but on this subject I refer you to him entirely, age having rendered me unequal to business.I pray you to accept assurances of my great esteem and respect.Th:J.